37 F.3d 1492NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Henry Clifford BYRD, Sr., Plaintiff Appellant,v.William L. SMITH, Warden of Maryland House of Correction,Individually and in his Official Capacity;  C.Ratcliff, Lieutenant, Individually andin her Official Capacity, etal, Defendants Appellees.
No. 92-6992.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 16, 1993Decided:  Oct. 6, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-92-435-S)
Henry Clifford Byrd, Sr., Appellant Pro Se.
Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, MD, for Appellees.
D.Md.
AFFIRMED.
Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Byrd v. Smith, No. CA-92-435-S (D. Md. Sept. 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 We agree with the district court that Appellant failed to establish a genuine issue of material fact as to whether any due process violation was intentional.  Hence, the district court was not required to grant discovery or to permit Appellant to amend his complaint, as may otherwise have been required by  Gordon v. Leeke, 574 F.2d 1147, 1152-53 (4th Cir.), cert. denied, 439 U.S. 970 (1978)